COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00048-CV


PERUNA ACQUISITION, LLC. A                                          APPELLANT
NEVADA LIMITED LIABILITY CO.

                                         V.

ARKANSAS SOD & TURF FARMS,                                            APPELLEE
INC.


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-005410-2

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion To Modify Judgment And

Affirm.” The motion requests in the alternative for this court to vacate the trial

court’s judgment and remand this case to the trial court for entry of judgment

consistent with the terms of the parties’ settlement.       Because the record

      1
       See Tex. R. App. P. 47.4.
demonstrates that a defendant who was involved in the underlying proceedings

is not a party to this appeal, we grant the parties’ joint motion in part as to the

alternative relief requested. Accordingly, we set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreement.         See Tex. R. App. P.

42.1(a)(2)(B).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 19, 2016




                                     2